        Case 2:20-cv-01115-CKD Document 11 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PABLO HERNANDEZ,                                    No. 2:20-cv-1115 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    MULE CREEK STATE PRISON,
15                        Defendants.
16

17          Plaintiff has filed a motion for extension of time to file an amended complaint. Good

18   cause appearing, plaintiff’s motion will be granted.

19          Plaintiff requests that the court appoint counsel. District courts lack authority to require

20   counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.

21   Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney

22   to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

23   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

25   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

26   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

27   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

28   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances
                                                         1
        Case 2:20-cv-01115-CKD Document 11 Filed 07/29/20 Page 2 of 2

 1   common to most prisoners, such as lack of legal education and limited law library access, do not

 2   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 3            Having considered the factors under Palmer, the court finds that plaintiff has failed to

 4   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 5   counsel at this time.

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1. Plaintiff’s motion for an extension of time (ECF No. 10) is granted;

 8            2. Plaintiff is granted 60 days from the date of this order in which to file his amended

 9   complaint; and

10            3. Plaintiff’s request for the appointment of counsel (ECF No. 10) is denied.

11   Dated: July 29, 2020
                                                       _____________________________________
12
                                                       CAROLYN K. DELANEY
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16   1/kly
     hern1115.36+31
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
